Citation Nr: 0710743	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-37 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1968 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

In the rating decision of September 2003, the RO granted 
service connection for post-traumatic stress disorder and 
assigned an initial rating of 30 percent.  While on appeal, 
the RO increased the rating to 50 percent, effective from 
the date of receipt of the claim of service connection for 
post-traumatic stress disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

On initial VA examination in September 2003, the overall 
findings were indicative of mild symptomatology due to post-
traumatic stress disorder.   

In October 2004, a VA physician stated that the veteran's 
symptoms of post-traumatic stress disorder were indicative of 
serious impairment in occupational and social functioning.  

As there is evidence of a material change in the symptoms of 
post- traumatic stress disorder, a reexamination is needed to 
verify the current severity.  38 C.F.R. § 3.327. 



Accordingly, the case is REMANDED for the following action. 

1. Obtain VA records since October 2004 
from the Long Beach and Loma Linda VAMCs. 

2. Schedule the veteran for a VA 
psychiatric examination to determine the 
level of impairment due to post-traumatic 
stress disorder.  The claims folder 
should be made available to the examiner 
for review.  The examiner is asked to 
comment on whether the current 
symptomatology is due solely to post-
traumatic stress disorder, and if not, is 
it feasible to distinguish the symptoms 
associated with post-traumatic stress 
disorder from the symptoms associated 
with any other psychiatric disorder. 

3. After the development requested has 
been completed, adjudicate the claim.  If 
the claim is denied, furnished the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

